DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a plurality of first conductive lines in an insulator, wherein first ends of the plurality of first conductive lines are exposed through the insulator to a first surface of the insulator and a second end exposed through the insulator” (lines 3-5; emphasis added). The two italicized portions are not necessarily indefinite; however, they are confusing because they do not agree with one another. It appears likely that the claim should instead recite: “and s exposed through the insulator”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 5,386,627), in view of Racz et al. (US 8,273,603 B2).
Regarding claim 1, Booth discloses a method comprising: preparing an interposer (152), the preparing comprising: forming a plurality of first conductive lines (130) in an insulator (100), wherein first ends (figs. 1D-2: bottom, as viewed) of the plurality of first conductive lines are exposed through the insulator to a first surface (bottom) of the insulator and a second end[s] (top) exposed through the insulator to a second surface (top) of the interposer (or insulator) that is opposite to the first surface of the interposer (figs. 1D-1F; col. 3, lines 14-16 and 48-66); placing a bonding mask (156) on the second surface of the interposer; forming through-holes (“holes”) on the bonding mask; filling the through-holes with a conductive material (158) (fig. 2; col. 4, lines 16-24); and bonding an integrated circuit chip to the bonding mask (col. 4, line 23-24: “chips are mounted to the capping layer 156 by the metal caps 158”), wherein the forming the through-holes comprises: after the placing the bonding mask on the interposer, forming the through-holes on the bonding mask by laser emission (col. 4, line 20: “lasing holes through the polyimide”). Booth, however, does not explicitly disclose that the bonding mask comprises a transparent film.
Racz teaches that it is well known to perform a related method for forming an interposer (Title; Abstract), including preparing an interposer (600), placing a bonding mask (220) on the interposer, the bonding mask having through-holes (at 520), and bonding an integrated circuit chip (200) to the bonding mask (figs. 4-6B; cols. 10-11, lines 63-67 and 1-9), and wherein the bonding mask comprises a transparent film (cols. 7-8, lines 43-67 and 1-6).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Booth to incorporate the selection of a transparent material for the bonding mask of Racz. Initially it is noted that there is no apparent modification to the actual method of the claim, other than selecting a preferred aesthetic for the product. Moreover, there is nothing in the instant application which indicates that any special steps were devised or that any surprising results came from the known use of the clear material of Racz in the related old method from Booth. PHOSITA would have known that a transparent mask can be aesthetically pleasing and would also be used in order to advantageously aid in product layer alignment as was known in the art to predictably decrease misalignment and costly rework.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Racz, further in view of Yang et al. (US 2010/0081236 A1).
Regarding claim 2, Booth in view of Racz teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Booth, however, does not appear to teach that the bonding the integrated circuit chip to the bonding mask comprises flip-chip-bonding the integrated circuit chip to the bonding mask.
Yang teaches that it is well known to perform a related method comprising: forming a plurality of first conductive lines (15) in an insulator (13’), the plurality of first conductive lines are exposed through the insulator to a first surface (bottom) of the insulator and exposed through the insulator to a second surface (top) of the interposer (10’) that is opposite to the first surface of the interposer (fig. 16; pars. 0091-0093); placing a bonding mask (47) on the second surface of the interposer; forming through-holes on the bonding mask (fig. 17; par. 0096); filling the through-holes with a conductive material (55) (fig. 18; pars. 0098-0099); and bonding an integrated circuit chip (54”) to the bonding mask (fig. 18; par. 0099); wherein the bonding the integrated circuit chip to the bonding mask comprises flip-chip-bonding the integrated circuit chip to the bonding mask (par. 0100).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Booth to incorporate the known use of flip-chip bonding of Yang. As detailed in Yang, the use of flip-chip techniques is one of a number of applicable methods that was readily and easily employed in the prior art processes at the time of filing. The obvious advantages include greater connection density (i.e. more connections per square unit of measurement), thus enabling smaller footprint in the final product. Further, the lack of complexity to the interconnections was predictably beneficial as it enables more reliable connections between the circuit elements, thus advantageously decreasing costly rework due to cracking, delamination and the like. Moreover, there is no apparent indication that any special steps were devised, nor that any surprising results derived from the predictable use of the old flip-chip bonding from Yang with the known methods of Booth and Racz. Accordingly, PHOSITA would have use flip-chip bonding with reasonable expectation of good results.
Regarding claim 3, The modified Booth teaches the method of claim 2 as detailed above, and Yang further teaches that it is well known that the bonding the integrated circuit chip to the bonding mask further comprises: placing bump balls (55: “solder ball”) on electrode terminals (53”) of the integrated circuit chip; and inserting the bump balls into the through-holes while the integrated circuit chip is aligned with the bonding mask (fig. 18; pars. 0098-0099). Please refer to claim 2 regarding the rationale for combination of references.
Regarding claim 4, the modified Booth teaches all of the elements of the current invention as detailed above with respect to claim 1. Booth in view of Racz, however, does not appear to teach that the conductive material (of the product) comprises conductive epoxy.
Yang teaches that it is well known to perform the related method as detailed above regarding claim 2. Yang further teaches that it is well known that the conductive material comprises conductive epoxy (par. 0099: anisotropic conductive film (ACF) or anisotropic conductive paste (ACP)).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Booth to incorporate the conductive epoxy material selection for the intended product of Yang. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select conductive epoxy for the conductive material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). IN this instance the claim makes no indication that the selection of a preferred material in any way modifies the steps necessary for manufacture. As such, PHOSITA would have readily realized that conductive epoxy was well-known and commonly used for many years in the art, and would have simply selected it based upon its desirable adhesion, resilience and conductivity properties with reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Initially it is noted that the Applicant’s arguments indicate that the only amendments to claim 1 are to correct 112 issues and to include the limitations of claims 5 and 6. However, that is not how the Examiner interprets the claim amendments. Previously, claim 1 did not require that the “conductive lines” be formed such that they extend through and have “first ends exposed through the insulator to a first surface of the insulator and a second end [second ends] exposed through the insulator to a second surface”. A reasonable interpretation of the previously recited limitations would allow for the plurality of conductive lines could be exposed to the two surfaces by extending around the insulator rather than through it. On the contrary, the more specific, current claim 1 requires that the conductive lines extend through the insulator to the two surfaces. That being so, Booth IVO Racz nevertheless still teaches all of the limitations of the argued claim. Please refer to the updated prior art rejection, above.
Regarding the rejection to Booth IVO Racz (previously applied to claim 6), Applicant argues that “Racz does not disclose or suggest that through-holes (or patterns) are formed on the dielectric layer 220 after placing the dielectric layer 220 on the pre-thinned module layer 600 (alleged “interposer”).” Applicant further asserts that in Racz “the transparency of the dielectric layer 220 is not related to the placing the dielectric layer 220 on the pre-thinned module layer 600.” The Examiner respectfully disagrees with both arguments for at least the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Racz was not previously (nor currently) relied upon to disclose any of the timing or order of operations of the claimed method, nor the formation of through-holes. In the rejection of claim 1, Racz is only relied upon to demonstrate that a transparent bonding mask (220) was well known and obvious to use. The other claimed limitations of Racz which are cited by the Examiner are included to demonstrate the applicability, and close relationship of the method of Racz to that of Booth and of the claimed method. Further, in the claimed method it is not apparent that the transparency or opaqueness of the bonding mask has any effect on the actually performed steps at all. In fact, the instant specification makes no indication of criticality to the mask being transparent, and makes no mention of any modification to the method if a transparent mask is used. The feature of the product is disclosed as being a simple matter of choice (specification par. [0011]) and is not relevant to the performance of the process steps as recited. Accordingly, the second argument is answered because there is no relation to the transparency of the claimed bonding mask to the placement of the mask itself in the claims either; as it is noted that the features upon which applicant relies (i.e., purporting that the transparency of the mask somehow defines the actual steps of the method) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, proper motivation and rationale for combination of the references has been adequately demonstrated in the previous and current rejections. Please refer to the 103 rejection, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to Chao (US 2008/0265399 A1), which was previously cited and explained by the Examiner to be of particular relevance. Additionally, there are newly cited references (concurrently mailed PTO-892), which are also closely related to the claimed method: Lee (US 2003/0164548 A1), Wood et al. (US 2008/0157361 A1) and Toh et al. (US 2010/0109142 A1). Lee discloses the related method as shown in figs. 4A-10, for forming an interposer (110) with connected semiconductor (Title; Abstract; fig. 10) and formed using a bonding mask. Wood discloses forming a through connection (interposer) with a semiconductor element, by way of a bonding mask (figs. 11a-11l). Toh is also found to disclose a related method of manufacturing an interposer (as shown in fig. 4o) (Title; Abstract; figs. 4a-4p).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729